Title: 20th.
From: Adams, John Quincy
To: 


       I was walking with Putnam in one of the Streets in Town, this evening, when we heard a strange noise in a house, and a number of people standing round it. We went up to the window and heard a man exhorting as they call it. That is calling upon God, in every tone of voice, and repeating a number of texts of scripture, incoherently huddled together, so as to make an unintelligible jumble of nonsense, which they think is a proper method of seeking the Lord.
      